DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims directed to species II and III non-elected without traverse.  Accordingly, claim 8-19 have been cancelled.
Allowable Subject Matter
Claim 1-3, 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Lisagor (US 20160185041) teaches a method for three-dimensional printing a print material that comprises cross-linkable polymer ([0004]-[0005) onto a permeable material, comprising :  printing an under structure that has at least one layer of the print material for a three-dimensional pattern onto a print plate of a three-dimensional printer (claim 1, [0058]); increasing a distance between a print head of the three-dimensional printer and the at least one layer of the print material (Claim 1, [0056]); providing a prompt to place the permeable material on the at least one layer of  (claim 1, [0056]); printing a bonding/adhesive layer of the print material for the three-dimensional pattern directly onto the permeable material at a first printer setting (Claim 1, [0012] [0058], [0060], bonding layers deposited at a hotter temperature and a faster material rate); and printing a build layer of the print material for the three-dimensional pattern directly onto the bonding layer of the material at a second printer setting (Claim 1), wherein the first printer setting is different from the second printer setting (Claim 1, [0012], build layers are deposited at a lower temperature with a slower deposition rate than the bonding layer).
Lisagor teaches the use of several materials in different embodiments, including repeatedly mentioning PLA, but does not disclose a curing step.   In the same field of endeavor Seung -Woo et. al. discloses the use of a cross linking of UV cured PLA which has been shown to be advantageous over thermal curing as thermal curing consumes more energy and reduces the strength of certain fabrics due to higher temperature treatment including lower production cost, high chemical and thermal stability and rapid production rate (page 2, 1st para, Seung-Woo Lee). Further, as evident by Breton et. al. (US 20160244628) discloses that in 3D printing UV curable materials are used to fit the specifications for compatibility of the printing systems ([0011],[0017]).
However, Lisagor didn’t disclose that the first printer setting is a first print material and the second printer setting is a second print material; and wherein the first print material is different from the second print material which is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741